Exhibit 10.1

SYNDICATION SERVICES AGREEMENT

This Syndication Services Agreement (this “Agreement”) is entered into on
July 2, 2014 (the “Effective Date”) by and among Bazaarvoice, Inc., a Delaware
corporation (“Bazaarvoice”), and Wavetable Labs, Inc., a Delaware corporation
(“Wavetable”). Bazaarvoice and Wavetable are sometimes referred to in this
Agreement individually as a “Party” or together as the “Parties.”

Recitals

A. Pursuant to that certain Amended and Restated Agreement and Plan of Merger
dated July 2, 2014 (as the same may hereafter be amended or modified, the
“Merger Agreement”) by and among Bazaarvoice and Wavetable Labs, LLC, a Delaware
limited liability company (“Wavetable LLC”), among others, Wavetable intends to
acquire Bazaarvoice’s subsidiary, PowerReviews, LLC (“PowerReviews”).

B. Prior to the Closing Date, Wavetable LLC converted from a Delaware limited
liability company into Wavetable, a Delaware corporation.

C. Effective as of the Effective Time (all references herein to Effective Time
shall have the meaning as defined in the Merger Agreement), Bazaarvoice desires
to provide to Wavetable, and Wavetable desires to receive from Bazaarvoice,
certain services relating to the syndication of reviews of products of certain
Wavetable clients to certain of Bazaarvoice’s clients on the terms and subject
to the conditions of this Agreement.

D. Effective as of the Effective Time, Wavetable desires to provide to
Bazaarvoice, and Bazaarvoice desires to receive from Wavetable, certain services
relating to the syndication of reviews of products of certain Bazaarvoice
clients to certain of Wavetable’s clients on the terms and subject to the
conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

Article 1

Definitions

1.1 “Affiliates” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person, but a
Person is an “Affiliate” only during the period that such control exists. For
purposes of this definition and this Agreement, the term “control” (and
correlative terms) means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a Person.

1.2 “BV Client” means a ratings and reviews client of Bazaarvoice.

1.3 “BV Content” text-based (with, optionally, embedded photos or videos)
product ratings and reviews content and related metadata from the applicable BV
Client that has been authenticated and moderated by Wavetable, to the extent
Wavetable deems necessary, in anticipation of syndication to a PR Client.

1.4 “BV Intranetwork Content” means text-based (with, optionally, embedded
photos or videos) product ratings and reviews content and related metadata from
the applicable BV Client that has been authenticated and moderated by
Bazaarvoice, to the extent Bazaarvoice deems necessary, in anticipation of
syndication to another BV Client.



--------------------------------------------------------------------------------

1.5 “Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

1.6 “PR Client” means a ratings and reviews client of PowerReviews, Wavetable or
their respective Affiliates. For avoidance of doubt, this includes such clients
existing as of the Effective Time and all clients of PowerReviews, Wavetable and
their Affiliates after the Effective Time for so long as such clients remain
ratings and review clients of PowerReviews, Wavetable or their Affiliates.

1.7 “PR Content” means text-based (with, optionally, embedded photos or videos)
product ratings and reviews content and related metadata from the applicable PR
Client that has been authenticated and moderated by Bazaarvoice, to the extent
Bazaarvoice deems necessary, in anticipation of syndication to a BV Client.

1.8 “PR Intranetwork Content” means text-based (with, optionally, embedded
photos or videos) product ratings and reviews content and related metadata from
the applicable PR Client that has been authenticated and moderated by Wavetable
or its Affiliates, to the extent Wavetable deems necessary, in anticipation of
syndication to another PR Client.

1.9 “Review Content” means either or both the BV Content and PR Content as the
context requires.

Article 2

Syndication Services

2.1 Syndication Services.

(a) Subject to the terms and conditions set forth in this Agreement, during the
Term, (a) Bazaarvoice will provide services in connection with the syndication
of PR Content from PR Clients to BV Clients that have agreed to accept such PR
Content as further described in Exhibit A (the “BV Services”), and (b) Wavetable
will provide services in connection with the syndication of BV Content from BV
Clients to PR Clients that have agreed to accept such BV Content as further
described in Exhibit B (the “Wavetable Services” and collectively with the BV
Services, the “Services”).

(b) The BV Services will be provided using the then-most current syndication
technology capabilities as are made generally commercially available to BV
Clients (e.g., not including beta-stage technology) as it relates to BV
Intranetwork Content (“BV Intranetwork Services”). Content that is not within
the definition of “PR Content” are not and will not be within the scope of the
BV Services or within the scope of “PR Content”. The BV Services shall represent
at a minimum the operational processes, access and services in place and
generally commercially available to BV Clients as of the Effective Date to
ensure continuity of service (and backward compatibility as set forth on Exhibit
A) to PR Clients.

(c) The Wavetable Services will be provided using the then-most current
syndication technology capabilities as are made generally commercially available
to PR Clients (e.g., not including beta-stage technology) as it relates to PR
Intranetwork Content (“PR Intranetwork Services”). Content that is not within
the definition of “BV Content” are not and will not be within the scope of the
Wavetable Services or within the scope of “BV Content”. The Wavetable Services
shall represent at a minimum the operational processes, access and services in
place and generally commercially available to PR Clients as of the Effective
Date to ensure continuity of service (and backward compatibility as set forth on
Exhibit B) to BV Clients.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Contract Pricing to Clients.

(a) Each Party may sell syndication services to its respective clients on its
own terms, including pricing; provided, that Bazaarvoice shall use a consistent
pricing model for any individual client whether it is selling Wavetable Services
or BV Intranetwork Services and Wavetable shall use a consistent pricing model
for any individual client whether it is selling BV Services or Wavetable
Intranetwork Services. For example, if Bazaarvoice sell a syndication package to
a BV Clients that includes access to all BV Clients, such package shall include
access to all PR Clients or if Bazaarvoice sells a syndication package that is
based on the number of Edges, each Edge shall be priced identically. For
avoidance of doubt, each party may price syndication services to individual
clients as they deem fit.

(b) Bazaarvoice agrees that it will not charge a BV Client to receive PR Content
if it does not charge such BV Client to receive BV Intranetwork Content. If
Bazaarvoice does charge a BV Client to receive PR Content, it may not
discriminate based on pricing for those clients receiving PR Content versus BV
Intranetwork Content.

(c) Wavetable agrees that it will not charge a PR Client to receive BV Content
if it does not charge such PR Client to receive PR Intranetwork Content. If
Wavetable does charge a PR Client to receive BV Content it may not discriminate
based on pricing for those clients receiving BV Content versus PR Intranetwork
Content.

2.3 Subcontractors. A Party may engage one or more Subcontractors to perform all
or any portion of its duties under this Agreement, provided that any such
Subcontractor agrees in writing to be bound by confidentiality obligations at
least as protective of the other Party as the terms of Article 5
(Confidentiality). As used in this Agreement, “Subcontractor” means any
individual, partnership, corporation, firm, association, unincorporated
organization, joint venture, trust or other entity engaged by a Party to perform
Services under this Agreement. A Party will not have any obligation to engage
any Subcontractor to provide any Service. A Party engaging a Subcontractor shall
be and remain fully responsible and liable for fulfilling all of the Party’s
obligations under this Agreement.

2.4 Non-Discrimination.

(a) Notwithstanding anything else herein to the contrary other than in
Section 2.2, Bazaarvoice covenants that it will on non-discriminatory terms
provide the BV Services to PR Clients as it provides BV Intranetwork Services to
BV Clients. For the avoidance of doubt, the following is a non-exhaustive list
of terms for which Bazaarvoice will not discriminate: timing and prioritization
of delivery and servicing of the BV Intranetwork Services to BV Clients and BV
Services to PR Clients (i.e., pre-sales support (as described in Exhibit A), set
up time, matching, refresh of data, importing and exporting product catalogs and
reviews, timing to authenticate, updating reviews and products, escalation
processes, determining edges and matches, etc.), implementation status and
go-live dates, speed of content transmission, server lag time and/or uptime,
alignment of product databases, database synchronization, content presentation,
pricing to Bazaarvoice’s customers based on syndication partner(s), offering of
available BV Intranetwork Content versus available PR Content to BV Clients,
data fields transmitted or utilized, and integration with Question and Answer
products. Nothing in this section shall be interpreted to permit Wavetable’s,
PowerReviews’ or their Affiliates’ customers receiving BV Services to violate
any terms of service that are applicable to all of Bazaarvoice’s BV Intranetwork
Services. Bazaarvoice will grant exceptions to its default moderation standards
for PR Clients at Wavetable’s request in all material respects to the same
extent Bazaarvoice grants exceptions to its default moderation standards for BV
Clients.

 

- 3 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything else herein to the contrary other than in
Section 2.2, Wavetable covenants that it will on non-discriminatory terms
provide Wavetable Services to BV Clients as it provides PR Intranetwork Services
to PR Clients. For the avoidance of doubt, the following is a non-exhaustive
list of terms for which Wavetable will not discriminate: timing and
prioritization of delivery and servicing of the PR Intranetwork Services to PR
Clients and Wavetable Services to BV Clients (i.e., pre-sales support (as
described in Exhibit B), set up time, matching, refresh of data, importing and
exporting product catalogs and reviews, timing to authenticate, updating reviews
and products, escalation processes, determining edges and matches, etc.),
implementation status and go-live dates, speed of content transmission, server
lag time and/or uptime, alignment of product databases, database
synchronization, content presentation, pricing to Wavetable’s customers based on
syndication partner(s), offering of available PR Intranetwork Content versus
available BV Content to PR Clients, data fields transmitted or utilized, and
integration with Question and Answer products. Nothing in this section shall be
interpreted to permit Bazaarvoice’s customers receiving Wavetable Services to
violate any terms of service that are applicable to all of Wavetable customers
receiving Wavetable Intranetwork Services. Wavetable will grant exceptions to
its default moderation standards for BV Clients on Bazaarvoice’s request in all
material respects to the same extent Wavetable grants exceptions to its default
moderation standards for PR Clients.

2.5 Representations and Warranties of Bazaarvoice. Bazaarvoice represents and
warrants that as of the Effective Date (i) it does not offer any products or
services in connection with syndication that provide the ability to share
product ratings or reviews and related content between two or more customers
except for the services in connection with the syndication of BV Intranetwork
Content from BV Clients or ratings and reviews clients of PowerReviews to
(A) other BV Clients or (B) to ratings and reviews clients of PowerReviews that,
in each case, have agreed to accept such BV Intranetwork Content and (ii) it
does not syndicate any content other than text-based (with, optionally, embedded
photos or videos) product ratings and reviews content and related metadata.

2.6 Non-Disparagement of Network Access. Bazaarvoice will represent Wavetable’s
ability to access Bazaarvoice’s syndication network in a nondiscriminatory
fashion and in a manner consistent with statement attached here to as Exhibit C.
Wavetable may request that the statement in Exhibit C be amended from time to
time. Any such amendment will be subject to Bazaarvoice’s approval, not to be
unreasonably withheld.

Article 3

Compensation

3.1 Charges for Services. For performance of the Services, each Party will pay
the other Party the applicable compensation set forth in Exhibit D (the “Fee
Schedule”).

3.2 Payment Terms. Each Party will bill the other Party for all charges pursuant
to this Agreement as set forth in the Fee Schedule. The invoiced Party will pay
the invoicing Party for undisputed charges for Services provided under this
Agreement within 30 days after receipt of an invoice therefor. Late payments
will bear interest at the lesser of 12% per annum or the maximum rate allowed by
law. If a Party (the “Defaulting Party”) fails to pay the full amount of any
invoice within 30 days of the relevant payment due date, such failure will be
considered a material breach of this Agreement (except to the extent of any
amounts reasonably disputed by the Defaulting Party in good faith) and the other
Party (the “Suspending Party”) may, without liability, subject to
Section 4.2(b), suspend its obligations under this Agreement to provide any and
all Services to the Defaulting Party until such time as undisputed

 

- 4 -



--------------------------------------------------------------------------------

portions of such invoices have been paid in full; provided, that (a) the
Suspending Party has provided written notice (the “Payment Notice”) to the
Defaulting Party describing the payment default (including the amount owing) and
indicating that it intends to suspend the Services as of a date that is no less
than 10 days from the date of its delivery of the Payment Notice (the
“Suspension Date”) and (b) the Defaulting Party has not paid the amount owing to
Suspending Party prior to the Suspension Date. Should the invoiced Party dispute
any portion of any invoice, the invoiced Party will promptly notify the
invoicing Party in writing of the nature and basis of the dispute and will
promptly pay any previously disputed amount within 5 days of resolution of the
dispute. No Party will offset any amounts payable by it under this Agreement
against any amounts owed to it by the other Party or any of the other Party’s
Affiliates under this Agreement or under the Merger Agreement or any other
agreement contemplated by, or entered into in connection with, the Merger
Agreement.

3.3 Taxes. Each Party is responsible for payment of all taxes (including sales
and use taxes and other similar taxes), duties, fees and other charges imposed
by any federal, state or local governmental authority on the fees paid by such
Party to the other Party hereunder other than taxes based on the other Party’s
income, net worth, capital, or business activity or other similar taxes
(collectively, “taxes”). If the other Party is required by law to collect such
taxes, the other Party shall include the amount of such taxes in an invoice
issued to the responsible Party, which shall timely pay such taxes to the other
Party. Otherwise, the responsible Party shall make timely remittance of the
taxes directly to the applicable governmental authority. Each Party will pay any
additional taxes (but not penalties or interest) to the other Party as are
necessary to ensure that the net amounts received by the other Party after all
such taxes are paid are equal to the amounts that the other Party would have
been entitled to in accordance with this Agreement as if the taxes did not
exist, regardless of whether such taxes were included on the initial applicable
invoice to the invoiced Party. The Parties shall cooperate to minimize the
amount of taxes imposed on services provided under this Agreement and in any
audit, investigation or litigation regarding such taxes.

Article 4

Term; Termination

4.1 Term. The term of this Agreement (the “Term”) will commence at the Effective
Time and continue until the fourth anniversary of the date of the Effective Time
unless earlier terminated as set forth in this Agreement.

4.2 Termination of the Agreement.

(a) Either Party may terminate this Agreement if the other Party materially
breaches a provision of this Agreement and does not cure such breach (or does
not take reasonable steps required under the circumstances to cure such breach)
within 90 days after being given written notice of the breach, provided that the
terminating Party has complied with the provisions of Section 8.4 (Dispute
Resolution); provided further that Bazaarvoice has no right to terminate this
Agreement as a result of Wavetable’s failure to make payment if Wavetable is
disputing in good faith its obligation to pay with respect to a default in
payment provided that all undisputed amounts due have been paid; provided,
further, that Bazaarvoice may only terminate this Agreement with respect to
Wavetable’s provision of the Wavetable Services and such Bazaarvoice termination
shall not terminate its obligations to continue to provide the BV Services in
accordance with the terms set forth herein unless such termination is due to
(a) Wavetable’s failure to make an undisputed payment hereunder or (b) material
breach of Section 5.3 (Confidentiality Obligations) or Article 7
(Indemnification). If any proceeding is commenced by or against either Party for
the purpose of subjecting its assets to any law relating to bankruptcy or
insolvency or for the appointment of a receiver for the business, property,
affairs or revenues of such Party, or if such Party makes a general assignment
of its assets for the benefit of creditors, then the other Party may, at its

 

- 5 -



--------------------------------------------------------------------------------

option without further notice to or demand of, in addition to all other rights
and remedies provided at law or in equity, terminate this Agreement, effective
immediately upon written notice to the other Party hereto, and all rights,
privileges and licenses granted or created under this Agreement.

(b) Notwithstanding anything else herein to the contrary, Bazaarvoice shall not
suspend or terminate this Agreement prior to the fourth anniversary of the date
of the Effective Time without first notifying the Trustee and Wavetable in
writing in accordance with Section 8.4 and receiving the written approval of the
Court (as defined in Section 8.4) that it may suspend or terminate this
Agreement.

4.3 Termination of Wavetable Services. Wavetable may terminate the provision of
Wavetable Services to Bazaarvoice at any time during the Term on no less than 90
days’ notice to Bazaarvoice. Such termination date is the “Wavetable Services
Termination Date”.

4.4 Wind-Down Period. For a period of up to one year period following the end of
a Party’s obligation to provide Services to the other Party (i.e., following the
end of the Term or, with respect to the Wavetable Services, following the
Wavetable Services Termination Date), as determined by the Party receiving the
applicable Services (the “Wind-Down Period”), the Parties will cooperate to
terminate syndication of the applicable Review Content and related activities.
Except as otherwise agreed by the Parties, the Party providing Services that
have been terminated may remove the Review Content of the other Party’s clients
from its systems and cease providing such Review Content to the clients of the
Party receiving Services at any time during the Wind-Down Period.

4.5 Survival. Section 4.2 (Termination), 4.4 (Wind-Down Period), Article 5
(Confidentiality), Section 6.2 (Disclaimer of Warranty and Limitation of
Liability), Article 7 (Indemnification) (with respect to claims arising during
the Term) and Article 8 (Miscellaneous) will survive termination or expiration
of this Agreement, as will Article 3 (Compensation) with respect to fees and
charges payable for Services rendered through the end of the Term and during the
Wind-Down Period.

Article 5

Confidentiality

5.1 Definition. “Confidential Information” means any secret, confidential or
proprietary information provided by one Party (the “Disclosing Party”) to the
other (the “Receiving Party”) in connection with this Agreement, whether
provided in written, oral, graphic, video, computer or other form, or which is
otherwise deemed to be “Confidential Information” by the terms of this Agreement
and all other information that has not been made available by the Disclosing
Party to the general public, including information that relates to or is (a) the
existing or proposed research, development efforts, business, plans, products,
services, finances, technology or affairs of the Disclosing Party or (b) third
party confidential information entrusted to the Disclosing Party.

5.2 Exclusions. “Confidential Information” excludes information that (a) the
Receiving Party can demonstrate is: (i) now or hereafter, through no
unauthorized act or failure to act on Receiving Party’s part, in the public
domain, (ii) known to the Receiving Party from a source other than the
Disclosing Party (including former employees of the Disclosing Party) (and with
respect to Bazaarvoice’s non-disclosure obligation, this clause (ii) exception
shall not include information regarding PowerReviews that was confidential as of
the date hereof) without an obligation of confidentiality at the time Receiving
Party receives the same from the Disclosing Party, as evidenced by written
records, (iii) hereafter furnished to the Receiving Party by a third party as a
matter of right and without restriction on disclosure, (iv) furnished to others
by the Disclosing Party without restriction on disclosure or (v) independently

 

- 6 -



--------------------------------------------------------------------------------

developed by the Receiving Party without use of the Disclosing Party’s
Confidential Information, and (b) Bazaarvoice or Wavetable (and its officers,
directors, employees, affiliates and agents) is permitted to use without a
confidentiality restriction pursuant to the Merger Agreement or other
Transaction Documents.

5.3 Confidentiality Obligations. The Receiving Party shall treat as confidential
all of the Disclosing Party’s Confidential Information and shall not use such
Confidential Information except as expressly permitted under this Agreement.
Without limiting the foregoing, the Receiving Party shall use the same degree of
care and means that it utilizes to protect its own information of a similar
nature, but in any event not less than reasonable care and means, to prevent the
unauthorized use or the disclosure of such Confidential Information to third
parties. Confidential Information may be disclosed only to employees,
contractors or permitted assignees of the Receiving Party with a reasonable
“need to know” who are instructed and under a duty not to disclose the
Confidential Information and not to use the Confidential Information for any
purpose, except as set forth in this Agreement. Nothing in this Agreement shall
prevent the Receiving Party from disclosing Confidential Information to the
extent the Receiving Party is legally compelled to do so by any governmental
investigative or judicial agency pursuant to proceedings over which such agency
has jurisdiction, or in connection with the requirements of an initial public
offering or securities filing; provided, however, that prior to any such
disclosure, the Receiving Party shall (a) assert the confidential nature of the
Confidential Information to the agency, (b) if legally permitted, immediately
notify the Disclosing Party in writing of the agency’s order or request to
disclose, and (c) cooperate fully with the Disclosing Party in protecting
against any such disclosure and/or obtaining a protective order narrowing the
scope of the compelled disclosure and protecting its confidentiality.
Notwithstanding the foregoing or anything herein to the contrary, Wavetable and
its officers, directors, employees, affiliates and agents shall not be subject
to the provisions of this Section 5.3 or any restrictions on the use or
Confidential Information to the extent exempt pursuant to (i) the Merger
Agreement or any other agreement between Bazaarvoice and Wavetable contemplated
by, or entered into in connection with, the Merger Agreement or (ii) the DOJ
Order (as defined below).

5.4 Survival of Confidentiality Obligations. The obligations of the Parties with
respect to Confidential Information, as are set forth in this ARTICLE 5, shall
remain in force and effect at all times during the Term and: (i) with respect to
Confidential Information that constitutes a trade secret under applicable law,
for so long as such trade secret status is maintained; and (ii) with respect to
Confidential Information that does not constitute a trade secret, for five
(5) years after termination or expiration of the Term of this Agreement.

Article 6

Warranties and Covenants

6.1 Warranties.

(a) By Bazaarvoice. Bazaarvoice warrants to Wavetable that:

(i) the BV Services shall be performed in a timely, workpersonlike, and
professional manner by appropriately qualified, certified, skilled, and
experienced personnel, in accordance with all applicable laws, regulations and
industry standards, and shall meet the service levels applicable to the BV
Services set forth herein; and

(ii) any software or firmware provided in the course of the BV Services do not
and will not contain, and Bazaarvoice will not insert, any computer code
(1) designed to disrupt, disable, harm, or otherwise impede the operation of
such software or firmware or any computer or network (referred to as “viruses”
or “worms”); (2) that would disable the software or firmware or any

 

- 7 -



--------------------------------------------------------------------------------

computer or network or impair in any way their operation based on the elapsing
of a period of time, the exceeding of an authorized number of copies, or the
advancement to a particular date or other numeral (referred to as “time bombs”,
“time locks”, or “drop dead” devices); (3) that would permit Bazaarvoice or any
third party to access the software or firmware or any computer or network system
in a manner not contemplated by this Agreement (referred to as “traps”, “access
codes” or “trap door” devices); and

(iii) it shall promptly assist Wavetable in reducing and mitigating the effects
of any virus discovered in any of the BV Services, and all other data, software,
documentation, systems, and other materials utilized by Bazaarvoice or provided
or made available to Wavetable hereunder.

(b) By Wavetable. Wavetable warrants to Bazaarvoice that:

(i) the Wavetable Services shall be performed in a timely, workpersonlike, and
professional manner by appropriately qualified, certified, skilled, and
experienced personnel, in accordance with all applicable laws, regulations and
industry standards, and shall meet all service levels applicable to the
Wavetable Services set forth herein; and

(ii) any software or firmware provided in the course of the Wavetable Services
do not and will not contain, and Wavetable will not insert, any computer code
(1) designed to disrupt, disable, harm, or otherwise impede the operation of
such software or firmware or any computer or network (referred to as “viruses”
or “worms”); (2) that would disable the software or firmware or any computer or
network or impair in any way their operation based on the elapsing of a period
of time, the exceeding of an authorized number of copies, or the advancement to
a particular date or other numeral (referred to as “time bombs”, “time locks”,
or “drop dead” devices); (3) that would permit Bazaarvoice or any third party to
access the software or firmware or any computer or network system (referred to
as “traps”, “access codes” or “trap door” devices); and

(iii) it shall promptly assist Bazaarvoice in reducing and mitigating the
effects of any virus discovered in any of the Wavetable Services, and all other
data, software, documentation, systems, and other materials utilized by
Wavetable or provided or made available to Bazaarvoice hereunder.

(c) Mutual. Each Party warrants, represents and covenants that: (1) it is a
corporation duly formed and in good standing under the laws of the State
identified in the preamble of this Agreement; (2) it is qualified and registered
to transact business in all locations where the performance of its obligations
hereunder would require such qualification; (3) the execution, delivery, and
performance of this Agreement by it have been duly authorized by all necessary
corporate action; (4) the execution and performance of this Agreement by it
shall not violate any applicable laws or regulations; and (5) it has, and shall
maintain throughout the Term, all corporate authority, corporate rights, and
corporate powers necessary or required to (A) fulfill its obligations under this
Agreement, to provide the Services to the other Party as set forth in this
Agreement, and (B) grant any rights that it purports to grant in this Agreement;

6.2 Disclaimer of Warranty and Limitation of Liability.

(a) EXCEPT AS SET FORTH IN SECTION 6.1 (WARRANTIES), THE SERVICES AND ANY
RELATED DELIVERABLES PROVIDED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS”
BASIS AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, NON-INFRINGEMENT, FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER MATTER WITH RESPECT TO ANY SERVICE OR
DELIVERABLE PROVIDED UNDER THIS AGREEMENT.

 

- 8 -



--------------------------------------------------------------------------------

(b) EXCEPT FOR LIABILITY ARISING OUT OF BREACHES OF Article 5 (CONFIDENTIALITY)
OR ARISING PURSUANT TO Article 7 (INDEMNIFICATION): (I) NEITHER PARTY OR ITS
SUBSIDIARIES OR OTHER AFFILIATES WILL BE LIABLE TO THE OTHER PARTY OR ITS
SUBSIDIARIES OR OTHER AFFILIATES FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
AND (II) THE TOTAL COLLECTIVE LIABILITY OF EACH PARTY UNDER THIS AGREEMENT WILL
NOT EXCEED THE AGGREGATE FEES PAID BY THE OTHER PARTY UNDER THIS AGREEMENT
DURING THE 6 MONTH PERIOD PRIOR TO THE DATE IN WHICH THE CLAIM AROSE, REGARDLESS
OF WHETHER BASED UPON AN ACTION OR CLAIM IN CONTRACT, WARRANTY, EQUITY,
NEGLIGENCE, INTENDED CONDUCT OR OTHERWISE. THE LIMITATIONS OF LIABILITY SET
FORTH IN THIS AGREEMENT WILL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY PROVIDED IN THIS AGREEMENT.

6.3 Non-Circumvention. Bazaarvoice shall not change its technology, standards,
specifications, requirements or other similar items (i) to frustrate the intent
of this Agreement or (ii) with the intent to make it more difficult for PR
Clients to use the syndication services to be provided under this Agreement than
BV Clients.

Article 7

Indemnification

7.1 Defense. Each Party (“Indemnifying Party”) will, at its option and expense,
defend the other Party and their respective officers, directors and employees
(“Indemnified Party”) from or settle any claim, proceeding, or suit (“Claim”)
brought by a third party against the Indemnified Party that arises out of or
relates to any material breach by the Indemnifying Party of its warranties or
representations under this Agreement; provided, that: (a) Indemnified Party
gives Indemnifying Party prompt written notice of the Claim (except that failure
to promptly notify shall not relieve indemnification obligations of an
Indemnifying Party except to the extent it is prejudiced thereby);
(b) Indemnified Party grants Indemnifying Party full and complete control over
the defense and settlement of the Claim; and (c) Indemnified Party provides
assistance in connection with the defense and settlement of the Claim as
Indemnifying Party may reasonably request. Indemnified Party will not defend or
settle any Claim without Indemnifying Party’s prior written consent. Indemnified
Party will have the right to participate in the defense of the Claim at its own
expense and with counsel of its own choosing, but Indemnifying Party will have
sole control over the defense and settlement of the Claim.

7.2 Indemnity. Indemnifying Party will indemnify Indemnified Party from and pay
(a) all damages, costs, and attorneys’ fees finally awarded against Indemnified
Party in any Claim under Section 7.1; (b) all out-of-pocket costs (including
reasonable attorneys’ fees) reasonably incurred by Indemnified Party in
connection with the defense of a Claim under Section 7.1 (other than attorneys’
fees and costs incurred without Indemnifying Party’s consent after Indemnifying
Party has accepted defense of the Claim); and, (c) if any Claim arising under
Section 7.1 is settled, all amounts to be paid to any third party in settlement
of any the Claim (as agreed to by Indemnifying Party).

7.3 Exception. Notwithstanding the preceding sections, the Indemnified Party
will be entitled to employ counsel separate from counsel for the Indemnifying
Party and from any other party in such action, proceeding or investigation and
to participate in the action, proceeding or investigation, and the Indemnifying
Party shall bear the reasonable fees and expenses of such separate counsel (and
shall pay such fees and expenses as and when incurred), only if either (a) the
Indemnifying Party shall not have

 

- 9 -



--------------------------------------------------------------------------------

employed counsel to represent the Indemnified Party within a reasonable time
after the Indemnifying Party shall have received written notice of the
institution of any such action, proceeding or investigation, or (b) the
Indemnifying Party shall authorize, in writing, the Indemnified Party to employ
separate counsel at the expense of the Indemnifying Party. In no event shall the
Indemnifying Party be obligated to hire more than one separate counsel for all
Indemnified Parties.

Article 8

Miscellaneous

8.1 Entire Agreement. This Agreement (including all Exhibits referenced or
attached to this Agreement) and the Merger Agreement (including all Exhibits
referenced or attached to the Merger Agreement) and the other documents and
instruments executed in connection herewith and therewith constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof and
thereof.

8.2 Relationship Between the Parties. The Parties are “independent contractors,”
and nothing in this Agreement is intended and nothing will be construed to allow
either Party to exercise control or direction over the manner or method by which
the other Party performs its obligations under this Agreement; provided that the
Services to be provided under this Agreement will be furnished in a manner
consistent with the standards governing such Services and pursuant to the
provisions of this Agreement. Each Party understands and agrees that (a) neither
Party will withhold on behalf of the other Party any sums for income tax,
unemployment insurance, social security or any other withholding pursuant to any
law or requirement of any governmental body or make available any of the
benefits afforded to its employees, (b) all of such payments, withholdings and
benefits, if any, are the sole responsibility of the Party incurring the
liability, and (c) each Party will indemnify and hold the other harmless from
any and all loss or liability arising with respect to such payments,
withholdings and benefits, if any.

8.3 Governing Law. This Agreement will be construed in accordance with and all
disputes under this Agreement will be governed by the laws of the State of
Delaware, excluding its conflict of law rules that would result in the
application of the laws of another jurisdiction and the United Nations
Convention on Contracts for the International Sale of Goods. Except as otherwise
set forth in Section 8.4 (Dispute Resolution), all claims brought by a Party
under this Agreement are required to be brought and maintained in the state or
federal courts in Wilmington, Delaware. Any and all counterclaims in any action
must be brought in the same court in which the related proceeding was initiated
in accordance with the foregoing provisions. The Parties agree that such courts
will have exclusive jurisdiction and venue over all disputes between the Parties
that are permitted to be brought in a court of law excluding those pursuant to
Section 8.4 (Dispute Resolution) which will be brought in the jurisdiction
chosen by the Trustee.

8.4 Dispute Resolution. All disputes arising in connection with this Agreement
will be referred for resolution to the Trustee appointed pursuant to the Final
Judgment entered pursuant to Case No. 13-cv-00133 WHO in the U.S. District Court
for the Northern District of California, San Francisco Division (the “Court”),
between United States of America and Bazaarvoice (“DOJ Order”).

8.5 Force Majeure. If a Party is prevented from or delayed in complying, either
totally or in part, with any of the terms or provisions of this Agreement by
reason of a Force Majeure (such an excused failure or delay in performance is
referred to in this Agreement as an “Impracticability”), then upon written
notice to the other Party, the affected provisions or other requirements of this
Agreement will be suspended during the period of Impracticability and the Party
will have no liability to the other Party or any other party in connection
therewith. “Force Majeure” means any act of God or the public enemy, any strike
or labor disturbance, accident, explosion, fire, storm, earthquake, flood,
epidemic or any other circumstance or event beyond the reasonable control of the
Party relying upon such circumstance or event.

 

- 10 -



--------------------------------------------------------------------------------

8.6 Notices. Any notice, demand, offer, request or other communication required
or permitted to be given by either Party pursuant to the terms of this Agreement
will be in writing and will be deemed effectively given (a) if delivered
personally, on the date of such delivery, (b) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (c) one
business day after being deposited with a nationally recognized overnight
courier service, charges prepaid, or (d) four days after being deposited in the
U.S. mail, First Class, with postage prepaid, in each case addressed to the
attention of the applicable Party as follows:

If to Bazaarvoice:

Bazaarvoice, Inc.

3900 North Capital of Texas Highway, Suite 300

Austin, TX 78746

Attention: Chief Legal Officer

E-mail: bryan.barksdale@bazaarvoice.com

Facsimile: (512) 551-6001

with a copy (which will not constitute notice) to:

Paul R. Tobias

Wilson Sonsini Goodrich & Rosati, Professional Corporation

900 South Capital of Texas Highway

Las Cimas IV, Fifth Floor

Austin, TX 78746-5546

E-mail: ptobias@wsgr.com

Facsimile: (512) 338-5499

If to Wavetable:

Wavetable Labs, Inc.

440 North Wells

Suite 720

Chicago, IL 60654

Attn: Matt Moog

e-mail: matt@viewpoints.com

Fax: (866) 278-2117

with a copy (which will not constitute notice) to:

Michael B. Gray

Neal Gerber & Eisenberg LLP

Two North LaSalle Street, Suite 1700

Chicago, IL 60602

E-mail: mgray@ngelaw.com

Fax: (312) 750-6551

 

- 11 -



--------------------------------------------------------------------------------

A Party may substitute a different address, e-mail or facsimile number, from
time to time, if such substitute is provided to the intended notice recipient of
the other Party in writing by notice given in the manner provided in this
Section.

8.7 Counterparts. This Agreement, any Exhibits hereto and the other documents
referred to in this Agreement, may be executed in counterparts via facsimile or
otherwise, each of which will be deemed to be an original but all of which will
constitute one and the same agreement.

8.8 Binding Effect; Assignability. This Agreement will inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person or entity any rights or
remedies of any nature whatsoever under or by reason of this Agreement. Except
as specifically provided to the contrary in this Agreement, neither Party may
assign or otherwise transfer this Agreement or any rights or obligations under
this Agreement (by operation of law or otherwise), without the prior written
consent of the other Party, and any such assignment or transfer will be void;
provided that Wavetable may assign this Agreement, upon prior written notice to
Bazaarvoice, to a wholly owned Affiliate provided that Wavetable shall remain
obligated to fulfill its obligations under this Agreement. A Party may assign
this Agreement in its entirety to a third party successor to all or
substantially all of the business of such Party to which this Agreement relates,
whether by sale of stock or other equity interests, assets, merger,
reorganization, or otherwise.

8.9 Severability. The Parties have negotiated and prepared the terms of this
Agreement in good faith with the intent that each and every one of the terms,
covenants and conditions in this Agreement be binding upon and inure to the
benefit of the respective Parties. Accordingly, if any one or more of the terms,
provisions, promises, covenants or conditions of this Agreement or the
application thereof to any person or circumstance will be adjudged to any extent
invalid, unenforceable, void or voidable for any reason whatsoever by a court of
competent jurisdiction, such provision will be as narrowly construed as possible
or, if necessary, deleted from this Agreement, and each and all of the remaining
terms, provisions, promises, covenants and conditions of this Agreement or their
application to other persons or circumstances will not be affected thereby and
will be valid and enforceable to the fullest extent permitted by law. To the
extent this Agreement is in violation of applicable law, then the Parties agree
to negotiate in good faith to amend this Agreement, to the extent possible
consistent with its purposes, to conform to law.

8.10 Waiver of Breach. The waiver by either Party hereto of a breach or
violation of any provision of this Agreement will not operate as, or be
construed to constitute, a waiver of any subsequent breach of the same or
another provision of this Agreement.

8.11 Amendment and Execution. This Agreement may be amended only if such
amendment or waiver is set forth in a writing executed by the Parties to this
Agreement. Any provision of this Agreement may be waived only if such waiver is
set forth in a writing executed by the Party against whom enforcement is sought.
No course of dealing between or among the persons or entities having any
interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights of obligations of any person
or entity under or by reason of this Agreement. This Agreement and amendments
hereto will be in writing and executed in multiple copies via facsimile or
otherwise on behalf of the Parties by their respective duly authorized officers
and representatives. Each multiple copy will be deemed an original, but all
multiple copies together will constitute one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

8.12 Authority. Each of the Parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

8.13 Descriptive Headings. The headings contained in this Agreement or in any
Exhibit hereto are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement. Any capitalized term used in
any Exhibit but not otherwise defined in such Exhibit will have the meaning
assigned to such term in this Agreement. When a reference is made in this
Agreement to an Article or a Section, or Exhibit, such reference will be to an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
indicated.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Syndication Services
Agreement to be executed in duplicate originals by its duly authorized
representatives.

 

BAZAARVOICE, INC. By:  

/s/ James Offerdahl

Name:   James Offerdahl Title:   CFO WAVETABLE LABS, INC. By:  

/s/ Matthew Moog

Name:   Matthew Moog Title:   Chief Executive Officer

Exhibits

 

  •   Exhibit A: BV Services Description

 

  •   Exhibit B: Wavetable Services Description

 

  •   Exhibit C: Statement Regarding Network Access

 

  •   Exhibit D: Pricing

 

  •   Exhibit E: BV Syndication Setup Request Form

 

- 14 -